Citation Nr: 1002734	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-06 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1954.  
He is the recipient of the Combat Infantryman Badge and 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran also filed timely appeals 
with the denials of service connection for bilateral hearing 
loss, tinnitus, and posttraumatic stress disorder (PTSD).  
However, these claims were subsequently granted by the RO; 
therefore, the Board no longer has jurisdiction over these 
issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds it necessary to remand this case for further 
development.  Specifically, the Board determines that the VA 
examination of record is inadequate and that another VA 
examination should be scheduled.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

In this regard, the Board observes that the April 2008 VA 
examination report does not adequately answer the question 
posed by the RO or address specific events documented in the 
Veteran's service treatment records. The examiner offered an 
opinion that the Veteran's vertigo was less likely caused by 
in-service noise exposure and barotraumas; however, he failed 
to address the specific question asked the RO in the 
examination request; that is, whether the Veteran's vertigo 
is related to his service-connected hearing loss.  Further, 
the examiner stated that he reviewed the Veteran's service 
treatment records, but failed to discuss whether the vertigo 
could be related to the documented in-service concussion, 
which has been the Veteran's primary contention.  For these 
reasons, the Board finds that the April 2008 VA opinion is 
inadequate and that another opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his vertigo.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.   Upon a review 
of the record and examination of the 
Veteran, the examiner should respond to 
the following:

a.	Is it more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that the Veteran's 
vertigo is proximately due to or 
been chronically worsened by his 
service-connected bilateral 
hearing loss? 

b.	Is it more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that the Veteran's 
vertigo is related to his in-
service concussion? 

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the November 2009 
supplemental statement of the case.  If 
the claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


